Hall, Justice.
This is an appeal by a husband from a divorce and alimony judgment. The husband filed suit for divorce in the Superior Court of Cobb County alleging that he and *144his wife were both residents of Cobb County and had been for more than six months. The wife filed a cross claim for divorce and alimony. The court granted a divorce to the wife, provided for child support, awarded the household furnishings to the wife and required the husband to sell his home in South Carolina and pay the wife all equity therein in excess of the closing costs.
Submitted March 10, 1975
Decided April 8, 1975.
E. Graydon Shuford, for appellant.
Gregory A. Griffin, Paschal A. English, Jr., for appellee.
The appellant contends that the court had no jurisdiction to render the award because (1) he was physically outside the state at the time of the first hearing and (2) that the house was in South Carolina and therefore outside the jurisdiction of the Georgia courts. Both contentions are totally without merit.

Judgment affirmed.


All the Justices concur.